Title: Thomas Boylston Adams to Abigail Adams, 22 January 1799
From: Adams, Thomas Boylston
To: Adams, Abigail


          
            My dear Mother
            Philadelphia 22 January 1799
          
          I have had the pleasure of seeing and perusing two or three letters from you to my Father and Mr Shaw since my arrival here, and have learnt with joy that your health is better than it has been for some time past. Do not be impatient for my coming on, for I shall certainly make no unnecessary delay, and unless I should take a run to George town for a moment, I shall set off for Boston on Monday of the next week. I must stay a few days in New York, if possible on account of business, but I hope to reach Quincy by the 10 or 12 of Feby.
          My friends here have given me a very cordial welcome and persuade me strongly to return to them after I have made a visit to you. My inclination certainly coincides with their wishes, but I am willing to look at both sides of the picture before I determine my choice. My Father seems desirous I should fix at Quincy & offers some inducements which are specious & perhaps solid, but I am not reconciled to the idea. I have little doubt but that I can gain a livelihood in this place in the course of a year from this time, and there is only the

afflicting disorder with which this City is annually scourged that makes me hesitate an instant as to my return. I shall be happy to converse on this subject with you.
          I have scarcely entered into the Spirit of the times as yet. Indeed my time has been so occupied with the renewal of former acquaintances & ceremonious visits, that I have read few of the newspapers with which this house is overrun— My father is as pleasant in his conversation and as instructive as he used to be— I see but little alteration in him now, though at first sight I thought there was a considerable change. He has his health & eye sight much beyond my expectations.—
          Many of our friends enquire earnestly after your health, which I pray God to restore & continue to you.
          With duty & affection / your Son
          
            T B Adams.
          
        